Citation Nr: 1826874	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder.


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 and from July 1980 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

It appears that the Veteran is raising the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim regarding service connection for PTSD is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the appeal can be decided. 

In the November 2013 rating decision on appeal the Veteran was granted service connection for adjustment disorder with a 10 percent disability evaluation, effective May 22, 2012. 

The last and only VA examination to assess the Veteran's adjustment disorder was in July 2013.  There are no VA treatment records in the file, as it appears that the Veteran receives all treatment for his psychiatric disorder with a private provider.  There is a one private evaluation dated July 2012 and private progress notes dated from November 2015 to May 2017.

As the only VA examination focused more on finding the current diagnosis and providing a medical opinion, it does not provide all the necessary information for evaluating the Veteran's disability.  

The private evaluation notes some of the information needed and provides an opinion stating that the Veteran's symptoms have caused significant disturbances in all areas of his life and that she considers him to be permanently disabled.  However, this stand-alone private evaluation does not by itself allow the Board to understand the Veteran's current level of severity throughout the appeal period.  In addition, the private progress notes are not detailed and lack the information required to accurately rate the severity of his disability.  Therefore, the Board finds that a more current VA examination is needed.  

Lastly, it is unclear as to whether the Veteran contends that he has a separate, ratable diagnosis of PTSD.  As the matter is being remanded, efforts should be made to contact the Veteran for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected adjustment disorder.  The examiner is requested to fully describe the functional effects caused by his adjustment disorder.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the adjustment disorder may have on occupational functioning and daily activities. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



